          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 1 of 6


 1   MARTIN L. FINEMAN (California State Bar No. 104413)
     KELLY M. GORTON (California State Bar No. 300978)
 2   DAVIS WRIGHT TREMAINE LLP
     505 Montgomery Street, Suite 800
 3   San Francisco, California 94111-6533
     Telephone: (415) 276-6500
 4   Facsimile: (415) 276-6599
     E-Mail: martinfineman@dwt.com
 5            kellygorton@dwt.com
 6
     Attorneys for Plaintiff
 7   lebronze alloys SAS
 8
     GORDON ATKINSON (California State Bar No. 122401)
 9   CRAIG C. DANIEL (California State Bar No. 212488)
     GLUCK DANIEL LLP
10   One Sansome Street, Suite 720
     San Francisco, CA 94104
11   Telephone: (415) 510-2114
     Facsimile: (415) 510-2208
12   E-mail: gatkinson@gluckdaniel.com
13           cdaniel@gluckdaniel.com

14   Attorneys for Defendant
     Tesla Motors, Inc.
15
                                   IN THE UNITED STATES DISTRICT COURT
16
                       IN AND FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18   LEBRONZE ALLOYS SAS, a France société           Case No. 3:19-cv-02918
     par actions simplifiée,
19
                                        Plaintiff,   UPDATED JOINT INITIAL CASE
20                                                   MANAGEMENT CONFERENCE
              vs.                                    STATEMENT
21
     TESLA MOTORS, INC., a Delaware                  Date:    November 6, 2019
22   corporation,                                    Time:    1:30 p.m.
                                                     Before the Honorable
23                                      Defendant.   Magistrate-Judge Donna M. Ryu

24

25

26

27

28
                                                         1
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 2 of 6


 1                   UPDATED JOINT INITIAL CASE MANAGEMENT STATEMENT
 2            Plaintiff lebronze alloys SAS (“LBA”) and Defendant Tesla Motors, Inc. respectfully
 3   submit this Updated Joint Initial Case Management Statement in connection with the Initial Case
 4   Management Conference scheduled for November 6, 2019 at 1:30 p.m. The Initial Case
 5   Management Conference was originally scheduled for October 16, 2019. The Court vacated that
 6   date and continued the Initial Case Management Conference to November 6, 2019. The parties
 7   have been engaged in settlement negotiations and on October 27, 2019 and October 29, 2019 made
 8   their most recent respective settlement offers. The parties remain hopeful that the case can be
 9   settled without intervention by the Court but respectfully submit this Updated Initial Case
10   Management Conference Statement to advise the Court.
11            1.         Jurisdiction and Service: Jurisdiction is proper in this Court based on diversity of
12   citizenship, 28 U.S.C. § 1332. Complete diversity between the parties exists, as LBA is a citizen
13   of France, while Tesla is a Delaware corporation with its principal place of business in
14   California. The amount in controversy exceeds the sum or value of $75,000, exclusive of interest
15   and costs.
16            The Complaint has been served on Tesla.
17            2.         Facts: LBA and Tesla entered into an agreement by which LBA supplies a part
18   known as an Endring to Tesla, for use in the electric motors in Tesla vehicles. In 2018, LBA and
19   Tesla were engaged in a dispute over Tesla’s failure to pay an amount for Endrings which Tesla
20   ordered and received from LBA. To avoid a lawsuit, Tesla sought from LBA an Amended and
21   Restated Production Pricing Agreement, which the parties signed. LBA alleges that Tesla did not
22   fulfill its obligations under the Amended and Restated Production Pricing Agreement or the
23   General Terms and Conditions. Furthermore, LBA claims that Tesla improperly terminated the
24   Amended and Restated Production Pricing Agreement, in violation of its terms. The Complaint
25   alleges claims for breach of contract, breach of the covenant of good faith and fair dealing, and
26   fraud and deceit. Tesla denies liability to LBA
27            3.         Legal Issues: Whether Tesla breached the agreements between the parties;
28   whether Tesla breached the express or implied covenant of good faith and fair dealing; and
                                                         2
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 3 of 6


 1   whether Tesla fraudulently induced LBA to enter into the Amended and Restated Production
 2   Pricing Agreement.
 3            4.         Motions: LBA’s motion to place the Complaint under seal was granted. There are
 4   no pending motions. The parties are engaged in active ongoing settlement discussions. Tesla has
 5   indicated that if the matter is not settled, it may file a motion to dismiss the Complaint. Tesla’s
 6   deadline to respond to the Complaint is November 7, 2019. Both parties may file motions for
 7   summary judgment/partial summary judgment and motions in limine.
 8            5.         Amendment of Pleadings: No amendments to the pleadings are requested at this
 9   time, whether to add parties or claims. The deadline to amend pleadings should be set after ruling
10   on Tesla’s motion to dismiss the Complaint, if Tesla files such a motion.
11            6.         Evidence Preservation: The parties have reviewed the Guidelines Relating to the
12   Discovery of Electronically Stored Information and confirm that reasonable and proportionate
13   steps have been taken and will be taken to preserve evidence relevant to the issues reasonably
14   evident in this action.
15            7.         Disclosures: The parties are engaged in active ongoing settlement
16   discussions. Tesla made its most recent settlement offer on October 27, 2019 and LBA made its
17   most recent settlement offer on October 29, 2019. To facilitate those settlement discussions, the
18   parties have stipulated to an extension of time for Tesla to respond to the Complaint, and the
19   parties have refrained from initiating discovery. To allow the settlement discussions to reach a
20   conclusion, while avoiding unnecessary fees and expenses, the parties respectfully propose a
21   deadline for initial disclosures of December 14, 2019.
22            8.         Discovery: The parties are actively engaged in ongoing settlement discussions.
23   Tesla made its most recent settlement offer on October 27, 2019 and LBA made its most recent
24   settlement offer on October 29, 2019. To facilitate those discussions, the parties have refrained
25   from initiating discovery. If the case does not settle, the parties will propound requests for the
26   production of documents, interrogatories, requests for admissions, and will take depositions. No
27   special limitations or modifications of the discovery rules are requested at this time.
28
                                                         3
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 4 of 6


 1            9.         Class Actions: This is not a class action.
 2            10.        Related Cases: There are no related cases.
 3            11.        Relief: LBA seeks money damages in an amount according to proof; punitive
 4   damages; interest, attorneys’ fees, and costs; and such other and further relief as the Court may
 5   deem just and proper. Tesla denies that LBA is entitled to the relief sought, or any relief.
 6                       LBA contends that its damages are comprised of the following: damages for
 7   breach of the Amended and Restated Production Pricing Agreement; damages for reduced price;
 8   transition and redeployment costs; and legal expenses; in the total approximate amount of Euros
 9   3,100,266, plus punitive damages. Tesla denies that LBA is entitled to any damages.
10            12.        Settlement and ADR: The parties are engaged in active ongoing settlement
11   discussions. Tesla made its most recent settlement offer on October 27, 2019 and LBA made its
12   most recent settlement offer on October 29, 2019. It is hoped that the parties can reach a
13   settlement without requiring intervention by the Court. If that effort does not lead to a settlement,
14   the parties are likely to propose a settlement conference or mediation as the ADR plan for this
15   case. The parties have complied with ADR L.R. 3-5.
16            13.        Consent to the Magistrate Judge for all Purposes: The parties have consented to
17   Magistrate-Judge Ryu conducting all further proceedings, including trial and entry of judgment.
18            14.        Other References: The case is not suitable for reference to binding arbitration, a
19   special master, or the Judicial Panel on Multidistrict Litigation.
20            15.        Narrowing of Issues: It may be possible to narrow the issues through a motion to
21   dismiss or motions for summary judgment/partial summary judgment.
22            16.        Expedited Trial Procedures: The parties do not believe that this case is appropriate
23   for handling under the Expedited Trial Procedure of General Order No. 64 Attachment A.
24            17.        Scheduling: The parties are engaged in active ongoing settlement
25   discussions. The parties therefore respectfully ask the Court not to set deadlines at this time for
26   designation of experts, discovery cutoff, hearing of dispositive motions, pretrial or trial, but instead
27   schedule a further Case Management Conference. If the Court prefers to set deadlines at this time,
28   the parties suggest that the trial be set in approximately twelve months, with the deadlines for
                                                         4
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 5 of 6


 1   discovery cutoff, hearing of dispositive motions, designation of experts, and pretrial set
 2   accordingly.
 3            18.        Trial: LBA has demanded a jury trial. Tesla intends to demand a jury trial at the
 4   appropriate time.
 5            19.        Disclosure of Non-Party Interested Entities or Parties: LBA is not aware of any
 6   entities or parties to disclose in addition to the parties themselves.
 7            20.        Professional Conduct: All attorneys of record for the parties have reviewed the
 8   Guidelines for Professional Conduct for the Northern District of California.
 9            21.        Other Matters: None at this time.
10   Dated: October 30, 2019.                        Respectfully Submitted,
11                                                   DAVIS WRIGHT TREMAINE LLP
12                                                   By: _/s/ Martin L. Fineman_____________
13                                                        Martin L. Fineman

14                                                   Attorneys for Plaintiff
                                                     lebronze alloys SAS
15

16   Dated: October 30, 2019.                       GLUCK DANIEL LLP
17
                                                     By: _/s/ Craig Daniel___________
18
                                                          Craig Daniel
19
                                                     Attorneys for Defendant
20                                                   Tesla Motors, Inc.

21
              I certify that all counsel have approved the electronic filing of this document.
22

23                                                           /s/ Martin L. Fineman_____________
24                                                           Martin L. Fineman

25

26

27

28
                                                         5
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
          Case 4:19-cv-02918-DMR Document 30 Filed 10/30/19 Page 6 of 6


 1                                        CERTIFICATE OF SERVICE
                                       Lebronze Alloys SAS v. Tesla Motors
 2                          Northern District of California Court Case No. 3:19-cv-02918
 3            At the time of service, I was over 18 years of age and not a party to this action. I am

 4   employed in the County of San Francisco, State of California. My business address is Davis

 5   Wright Tremaine LLP, 505 Montgomery Street, Suite 800, San Francisco, CA 94111.

 6            On October 30, 2019, I served true copies of the following document(s) on the interested

 7   parties in this action as follows:

 8                  UPDATED JOINT INITIAL CASE MANAGEMENT STATEMENT
 9        By E-MAIL OR ELECTRONIC TRANSMISSION: Pursuant to the agreement of the
           parties, I caused a copy of the document(s) to be sent from e-mail address
10         valeriefoo@dwt.com to the persons at the e-mail address listed in the Service List noted
           below. I did not receive, within reasonable time after the transmission, any electronic
11         message or other indication that the transmission was unsuccessful.
12
        Gordon Atkinson, Esq.
13      Craig C. Daniel, Esq.
14      GLUCK DANIEL LLP
        One Sansome Street, Suite 720
15      San Francisco, CA 94104
        Telephone: (415) 510-2114
16      Facsimile: (415) 510-2208
        E-mail: gatkinson@gluckdaniel.com
17              cdaniel@gluckdaniel.com
18
        Attorneys for Defendant
19      Tesla Motors, Inc.

20
               I declare under penalty of perjury under the laws of the State of California that the
21
     foregoing is true and correct, and that this was executed on the date above at San Francisco,
22
     California.
23

24                                                           /s/ Valerie Foo_________
                                                                 Valerie Foo
25

26

27

28
                                                         6
     UPDATED JOINT INITIAL CASE MANAGEMENT CONFERENCE STATEMENT
     lebronze alloys SAS v. Tesla Motors, Inc., Case No. 3:19-cv-02918
     4819-7229-3289v.2 0112733-000001
